Case 7:19-mj-00238 Document 1 Filed in TXSD on 02/02/19 Page 1 of 1

AO 91 (Rev 8/01) Criminal Complaint

United States District\Court

SOUTHERN DISTRICT OF' ~ TEXAS
Mc'.ALLEN DIVISION

 

 

 

  

    

saw we - sat -. ‘ _
UNITED sTATEs 0F AMERlCA $aatn§i'a ngwuiz;?§i;d
V- Fi§.f€ii CRIMINAL COMPLAINT

Ncel De Jesus Bravo-Gonzalez FF;Q 37
"`") G" mm ease Number: M-19-0238-M

€iaic ct item

IAE YOB: 1 983
Nica rag ua
(Name and Address of Defendant)

l, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about 211/2019 in Starr COUnty, in

the Southern District of Texas
(Track Statuto);y Language of Oj"ense)

being then and there an alien who had previously been deported from the United States to Nicaragua in pursuance of law, and
thereafter was found near Roma, Texas, within the Sonthern `District of Texas, the Attorney General of the United States and/or the
Secretar'y of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation ofTitle 8 United States Code, Section(s) 1326 JFelony)
l further state that l am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

Noel De Jesns Bravo-Gonzalez was encountered by Border Patrol Agents near Roma, Texas on February 1, 2019. The investigating
agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on February 1, 2019, near Roma, Texas. Record checks revealed the Dei`endant was formally
Deported/Excluded from the United States on May 23, 2007 through San Antonio, Texas. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary
of Homeland Security. On July 1, 2004, the defendant was convicted of Robbery Armed Att With Weapon and was sentenced to four
(4) years, seven (7) months and six (6) days confinement

l declare under penalty of perjury that the statements in this complaint are true and correct. Executed on February 02, 2019.
Continued on the attached sheet and made a part of this complaint \:|Yes lNo

Submitted by reliable electronic means, sworn to and attested
telephonical|y per Fed. R. Cr.P,a.l, and probable cause found on: lSI Miguel Va||le

 

Signature of Comp|ainant

February 2, 2019 @’ g ( go pk] Miguel Valle n / Senior Patrol Agent
v v \

Scott J.Hacker , U.S. Magistrate Judge /%W/_F_

Name and Title of Judicial Officer Signat dicial Officer

